DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Arguments

2.	Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot in view of new grounds of rejection based on Ackley (US 2008/0064381 A1).


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivi (US 2011/0294478 A1) in view of Myslinski (US 2013/0060860 A1), and further in view of Ackley (US 2008/0064381 A1).

Regarding claim 1, Trivi teaches a method for call flagging using shared call log entries ([0016], calls flagged by other telephone users as spam), the method comprising: 
 	selecting, in a call log in the device, a call entry corresponding to the phone call ([0062], navigate into his call log to select report as spam element for the received telephone call); 
	modifying the call entry to form a modified call entry, the modified call entry comprising a comment from a user of the device added as the user's experience with the phone call ([0062], “navigate into his call log, select a list of options for the received telephone call, and select a “Report as Spam” interface element from the options that are presented for the received telephone call”, wherein “Report as Spam” is a comment from the user of the device added as the user’s experience with the phone call; [0068], “Joe wants to label the telephone call with the particular candidate so he begins typing "John_Doe Poli" and the selectable labels 414-418 appear within the search interface portion 412 portion of the interface 400”; [0071], “the mobile telephone may transmit an electronic message to the spam identification server system that includes … (iii) tags that the user of the mobile telephone selected”) and 
 	the phone number associated therewith (Fig. 4, “1-555-1234” is a phone number associated with a phone call for commenting; [0071], the mobile telephone may transmit an electronic message to the spam identification server system that includes … (ii) a telephone number of the incoming telephone call”), 
	the comment entered by the user for receipt by a social contact of a set of social contacts of the user of the device for use by the social contact ([0047], “the spam categorizations may be used to determine whether an incoming telephone call should be flagged as spam for a particular user. The spam identification service may store a list of topics that are to be flagged as spam for a particular user”; [0048], “Thus, for incoming calls that are directed to Mary's telephone, the spam identification service may only flag as spam those telephone calls that have been: (i) classified as spam by other users”; [0041], “The determination by the spam identification service of whether a particular telephone call is spam may be specific to the device (~specifically directed to a specific social contact) at which the call is to be received. For example, if an incoming telephone call is directed to Mary's telephone (~specific social contact), the spam identification service may not determine a global number of spam classifications for the incoming telephone number, but may determine a number of classifications by individuals that are within a pre-determined distance of Mary in a social network graph”, wherein a spam classification (~comment on whether the call is a spam) is specifically directed to Mary for use by Mary (~a specific social contact) since the spam classification is sent only/specifically to a specific social contact Mary and not to any other social contacts; [0047], [0045], and [0068]); 
configuring a sharing rule relative to the modified call entry ([0105], criteria for identifying the users within a distance (~sharing rule) of “two relationships” from Mary); and 
sharing selectively, according to the sharing rule, the modified call entry with the social contact of the user of the device on a social network ([0102-0103], and [0068], community of users within a particular social graph distance (~sharing rule) from the called user shares the modified call entry (~generating new tags) having spam information). 
 	Trivi does not explicitly teach determining, using a processor in a device, that a phone call should be flagged as undesirable.
	However, Myslinski teaches determining, using a processor in a device, that a phone call should be flagged as undesirable ([0174], a user’s mobile performs fact checking, determining whether the statement is true or false; [0102]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Myslinski with the teaching of Trivi in order to reduce process time and communication power usage by determining call as undesirable using its own local processor in the device.  
	The combination does not explicitly teach that the comment was specifically entered for receipt only by a specific social contact for use only by the specific social contact.
([0032], “parent may also control whether the child device displays a notification that an unauthorized incoming communication attempt has been rejected (~comment specifically entered by the parent for receipt only by the child) 340”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ackley with the teaching of Trivi as modified by Myslinski in order for parents to limit incoming phone calls of adult strangers to protect their children from being victims of criminal activity (Ackley [0009]).

 	Regarding claim 2, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 1, further comprising: 
detecting, at the device, that the device is participating in a second phone call (Trivi [0017], incoming telephone calls include a second phone call); and 
searching, from the device, the set of social contacts to identify a set of shared modified call entries, a first subset of the set of shared modified call entries being shared by a first social contact in the set of social contacts and a second subset of the set of shared modified call entries being shared by a second social contact in the set of social contacts (Trivi [0017], [0104], [0068], and [0070], social graph (Fig. 9) stored in a database or table is searched to identify first social contact (~Mary) and second social contact (~John) sharing the first subset (~ tag or tags generated or added by Mary) and the second subset (~tag or tags generated or added by John) of the set of shared modified call entries).

 	Regarding claim 3, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 2, further comprising: 
applying, to an attribute of the second call, a shared modified call entry from the set of shared modified call entries, the applying determining whether the second call is undesirable (Trivi [0049], if the call is categorized by other users as “Democratic” (~attribute of the second call), then the call is flagged as spam and the call being “Democratic” determines that the call is a spam (~undesirable); [0017], incoming telephone calls include a second phone call); and 
 	notifying, using a notification on the device, while the device is participating in the second call, the user that the second call is undesirable (Trivi [0060], selecting “Answer” interface element activates participation in the call and displaying “Report as Spam” is notifying that the call is undesirable).  

 	Regarding claim 4, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 3, further comprising: 
determining that the second call is in progress (Trivi [0060], Fig. 2, displaying interface 200 when “Answer” interface element is selected); and
providing, using the device, a feedback to the user, the feedback causing the user to perceive the notification (Trivi [0060], display “Report as Spam”).  

(Trivi [0062], [0070-0071], generated tag (~modified call entry) in a call log associated with first social contact (~Joe)).  

 	Regarding claim 6, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 2, wherein the second phone call is initiated from the device (Trivi [0133], use to make telephone calls).  

 	Regarding claim 8, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 1.
The combination of Trivi and Ackley does not explicitly teach further comprising: 
selecting an attribute of the phone call; accessing a source of factual data; 
comparing a value of the attribute with a value of a factual data from the source; and 
concluding, responsive to the comparing, that the value of the attribute cannot be verified, wherein the flagging of the phone call as undesirable is responsive to the concluding.  
However, Myslinski further teaches further comprising: 
selecting an attribute of the phone call ([0023] and [0048], fact checking monitors telephone calls converting audio into text); 
([0100], fact checking on a remote server; [0032], selecting sources); 
comparing a value of the attribute with a value of a factual data from the source ([0027], comparing the phrase); 
concluding, responsive to the comparing, that the value of the attribute cannot be verified, wherein the flagging of the phone call as undesirable is responsive to the concluding ([0027] and [0023], “Texas is the largest state” cannot be verified, false is returned).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Myslinski with the teaching of Trivi as modified by Myslinski and Ackley in order to verify the correctness of information and characterize the information by comparing the information with one or more sources (Myslinski [0004]).  

Regarding claim 9, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 8.    
The combination of Trivi and Ackley does not explicitly teach wherein the value of the attribute cannot be verified because the value of the attribute is incorrect.  
	However, Myslinski further teaches wherein a value of an attribute cannot be verified because a value of an attribute is incorrect ([0027], Attribute (“Texas is the largest state” cannot be verified because it’s a false statement). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Myslinski with 

 	Regarding claim 10, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 8.
  	The combination of Trivi and Ackley does not explicitly teach wherein the attribute is extracted from a content portion of data of the phone call.  
	However, Myslinski further teaches wherein an attribute is extracted from a content portion of data of a phone call ([0023-0024] and [0025], phrase of converted telephone call is first located or determined for analysis). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Myslinski with the teaching of Trivi as modified by Myslinski and Ackley in order to verify the correctness of information and characterize the information by comparing the information with one or more sources (Myslinski [0004]).  

 	Regarding claim 11, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 8, wherein the attribute is extracted from a caller identification portion of data of the phone call (Trivi [0095], calling device telephone number).  

 	Regarding claim 12, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 1, wherein the call log comprises a record of calls one of (Trivi [0062] and [0133], call log for a handheld mobile computing device which makes and receives telephone calls).  

 	Regarding claim 13, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 1, wherein the method is embodied in a computer program product comprising one or more computer-readable tangible storage devices (Trivi [0139], storage device 1206 providing storage for computing device 1200) and computer-readable program instructions which are stored on the one or more computer-readable tangible storage devices (Trivi [0139], executing instructions stored in the storage device 1206) and executed by one or more processors (Trivi [0137], processor 1202 executing instructions).  

 	Regarding claim 14, Trivi in view of Myslinski, and further in view of Ackley teaches the method of claim 1, wherein the method is embodied in a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices and program instructions which are stored on the one or more computer-readable tangible storage devices for execution by the one or more processors via the one or more memories and executed by the one or more processors (Trivi [0137] and [0139]).  

 	Regarding claim 15, Trivi teaches a computer program product ([0146], computer program product) for call flagging using shared call log entries ([0016] and [0062], calls flagged as spam by other telephone users), the computer program product ([0146], computer program product) comprising: 
one or more computer-readable tangible storage devices ([0142], storage device providing storage for computing device 1250); 
program instructions, stored on at least one of the one or more storage devices ([0151] and [0142-0143], executing instructions stored in the storage device); 
program instructions, stored on at least one of the one or more storage devices ([0151] and [0142-0143], executing instructions stored in the storage device 1206),  
to select, in a call log in the device, a call entry corresponding to the phone call ([0062], navigate into his call log to select report as spam element for the received telephone call); 
program instructions, stored on at least one of the one or more storage devices ([0151] and [0142-0143], executing instructions stored in the storage device 1206), 
to modify the call entry to form a modified call entry, the modified call entry comprising a comment from a user of the device added as the user's experience with the phone call and the phone number associated therewith ([0062], “navigate into his call log, select a list of options for the received telephone call, and select a “Report as Spam” interface element from the options that are presented for the received telephone call”, wherein “Report as Spam” is a comment from the user of the device added as the user’s experience with the phone call); [0068], “Joe wants to label the telephone call with the particular candidate so he begins typing "John_Doe Poli" and the selectable labels 414-418 appear within the search interface portion 412 portion of the interface 400”; [0071], “the mobile telephone may transmit an electronic message to the spam identification server system that includes … (iii) tags that the user of the mobile telephone selected”), 
	 	the comment entered by the user for receipt by a social contact of a set of social contacts of the user of the device for use by the social contact ([0047], “the spam categorizations may be used to determine whether an incoming telephone call should be flagged as spam for a particular user. The spam identification service may store a list of topics that are to be flagged as spam for a particular user”; [0048], “Thus, for incoming calls that are directed to Mary's telephone, the spam identification service may only flag as spam those telephone calls that have been: (i) classified as spam by other users”; [0041], “The determination by the spam identification service of whether a particular telephone call is spam may be specific to the device (~specifically directed to a specific social contact) at which the call is to be received. For example, if an incoming telephone call is directed to Mary's telephone (~specific social contact), the spam identification service may not determine a global number of spam classifications for the incoming telephone number, but may determine a number of classifications by individuals that are within a pre-determined distance of Mary in a social network graph”, wherein a spam classification (~comment on whether the call is a spam) is specifically directed to Mary for use by Mary (~a specific social contact) since the spam classification is sent only/specifically to a specific social contact Mary and not to any other social contacts; [0047], [0045], and [0068]); 
program instructions, stored on at least one of the one or more storage devices ([0151] and [0142-0143], executing instructions stored in the storage device 1206),  
([0105], criteria for identifying the users within a distance (~sharing rule) of “two relationships” from Mary); and 
program instructions, stored on at least one of the one or more storage devices ([0151] and [0142-0143], executing instructions stored in the storage device 1206), 
to share selectively, according to the sharing rule, the modified call entry with the social contact of the user of the device on a social network ([0102-0103], and [0068], community of users within a particular social graph distance (~sharing rule) from the called user shares the modified call entry (~generating new tags) having spam information (~call as undesirable)). 
 	Trivi does not explicitly teach to determine, using a processor in a device, that a phone call should be flagged as undesirable.
 	However, Myslinski teaches to determine, using a processor in a device, that a phone call should be flagged as undesirable ([0174], a user’s mobile performs fact checking, determining whether the statement is true or false; [0102]).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Myslinski with the teaching of Trivi in order to reduce process time and communication power usage by determining call as undesirable using its own local processor in the device.  
	The combination does not explicitly teach that the comment was specifically entered for receipt only by a specific social contact for use only by the specific social contact.
([0032], “parent may also control whether the child device displays a notification that an unauthorized incoming communication attempt has been rejected (~comment specifically entered by the parent for receipt only by the child) 340”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ackley with the teaching of Trivi as modified by Myslinski in order for parents to limit incoming phone calls of adult strangers to protect their children from being victims of criminal activity (Ackley [0009]).

 	Regarding claim 16, Trivi in view of Myslinski, and further in view of Ackley teaches the computer program product (Trivi [0139], computer program product) of claim 15, further comprising: 
program instructions, stored on at least one of the one or more storage devices (Trivi [0139], executing instructions stored in the storage device 1206), 
to detect, at the device, that the device is participating in a second phone call (Trivi [0017], incoming telephone calls include a second phone call); and
program instructions, stored on at least one of the one or more storage devices (Trivi [0139], executing instructions stored in the storage device 1206), 
to search, from the device, the set of social contacts to identify a set of shared modified call entries, a first subset of the set of shared modified call entries being shared by a first social contact in the set of social contacts and a second subset of the (Trivi [0017], [0104], [0068], and [0070], social graph (Fig. 9) stored in a database or table is searched to identify first social contact (~Mary) and second social contact (~John) sharing the first subset (~ tag or tags generated or added by Mary) and the second subset (~tag or tags generated or added by John) of the set of shared modified call entries).

 	Regarding claim 17, Trivi in view of Myslinski, and further in view of Ackley teaches the computer program product (Trivi [0139], computer program product) of claim 16, further comprising: 
program instructions, stored on at least one of the one or more storage devices (Trivi [0139], executing instructions stored in the storage device 1206), 
to apply, to an attribute of the second call, a shared modified call entry from the set of shared modified call entries, the applying determining whether the second call is undesirable (Trivi [0049], if the call is categorized by other users as “Democratic” (~attribute of the second call), then the call is flagged as spam and the call being “Democratic” determines that the call is a spam (~undesirable); [0017], incoming telephone calls include a second phone call); and 
program instructions, stored on at least one of the one or more storage devices (Trivi [0139], executing instructions stored in the storage device 1206), 
to notify, using a notification on the device, while the device is participating in the second call, the user that the second call is undesirable (Trivi [0060], selecting “Answer” interface element activates participation in the call and displaying “Report as Spam” is notifying that the call is undesirable).  

 	Regarding claim 18, Trivi in view of Myslinski, and further in view of Ackley teaches the computer program product (Trivi [0139], computer program product) of claim 17, further comprising: 
program instructions, stored on at least one of the one or more storage devices (Trivi [0139], executing instructions stored in the storage device 1206), 
to determine that the second call is in progress (Trivi [0060], Fig. 2, displaying interface 200 when “Answer” interface element is selected); 
 	providing, using the device, a feedback to the user, the feedback causing the user to perceive the notification (Trivi [0060], display “Report as Spam”).  

 	Regarding claim 19, Trivi in view of Myslinski, and further in view of Ackley teaches the computer program product (Trivi [0139], computer program product) of claim 16, wherein a shared call entry in the first subset comprises a portion of a first modified call entry in a first call log associated with the first social contact (Trivi [0062], [0070-0071], generated tag (~modified call entry) in a call log associated with first social contact (~Joe)).  

 	Regarding claim 20, Trivi teaches a computer system ([0142] and Fig. 12, computing device 1250) for call flagging using shared call log entries ([0016] and [0062], calls flagged as spam via call log navigation by other telephone users), the computer system ([0142] and Fig. 12, computing device 1250) comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable storage devices ([0142], processor 1252, memory 1264, and storage device); 
program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0151] and [0142-0143], processor executing instructions stored in the storage device); 
program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0151] and [0142-0143], processor executing instructions stored in the storage device 1206), 
 to select, in a call log in the device, a call entry corresponding to the phone call; 
program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0151] and [0142-0143], processor executing instructions stored in the storage device), 
 to modify the call entry to form a modified call entry, the modified call entry comprising a comment from a user of the device added as the user's experience with the phone call ([0062], “navigate into his call log, select a list of options for the received telephone call, and select a “Report as Spam” interface element from the options that are presented for the received telephone call”, wherein “Report as Spam” is a comment from the user of the device added as the user’s experience with the phone call); [0068], “Joe wants to label the telephone call with the particular candidate so he begins typing "John_Doe Poli" and the selectable labels 414-418 appear within the search interface portion 412 portion of the interface 400”; [0071], “the mobile telephone may transmit an electronic message to the spam identification server system that includes … (iii) tags that the user of the mobile telephone selected”) and 
 		the phone number associated therewith (Fig. 4, “1-555-1234” is a phone number associated with a phone call for commenting; [0071], the mobile telephone may transmit an electronic message to the spam identification server system that includes … (ii) a telephone number of the incoming telephone call”), 
		the comment entered by the user for receipt by a social contact of a set of social contacts of the user of the device for use by the social contact ([0047], “the spam categorizations may be used to determine whether an incoming telephone call should be flagged as spam for a particular user. The spam identification service may store a list of topics that are to be flagged as spam for a particular user”; [0048], “Thus, for incoming calls that are directed to Mary's telephone, the spam identification service may only flag as spam those telephone calls that have been: (i) classified as spam by other users”; [0041], “The determination by the spam identification service of whether a particular telephone call is spam may be specific to the device (~specifically directed to a specific social contact) at which the call is to be received. For example, if an incoming telephone call is directed to Mary's telephone (~specific social contact), the spam identification service may not determine a global number of spam classifications for the incoming telephone number, but may determine a number of classifications by individuals that are within a pre-determined distance of Mary in a social network graph”, wherein a spam classification (~comment on whether the call is a spam) is specifically directed to Mary for use by Mary (~a specific social contact) since the spam classification is sent only/specifically to a specific social contact Mary and not to any other social contacts; [0047], [0045], and [0068]); 
program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0151] and [0142-0143], processor executing instructions stored in the storage device 1206), 
to configure a sharing rule relative to the modified call entry ([0105], criteria for identifying the users within a distance (~sharing rule) of “two relationships” from Mary); and 
program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0151] and [0142-0143], processor executing instructions stored in the storage device 1206), 
to share selectively, according to the sharing rule, the modified call entry with the social contact of the user of the device on a social network ([0102-0103], and [0068], community of users within a particular social graph distance (~sharing rule) from the called user shares the modified call entry (~generating new tags) having spam information (~call as undesirable)). 

	However, Myslinski teaches to determine, using a processor in a device, that a phone call should be flagged as undesirable ([0174], a user’s mobile performs fact checking, determining whether the statement is true or false; [0102]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Myslinski with the teaching of Trivi in order to reduce process time and communication power usage by determining call as undesirable using its own local processor in the device.  
	The combination does not explicitly teach that the comment was specifically entered for receipt only by a specific social contact for use only by the specific social contact.
	However, Ackley teaches a comment was specifically entered for receipt only by a specific social contact for use only by the specific social contact ([0032], “parent may also control whether the child device displays a notification that an unauthorized incoming communication attempt has been rejected (~comment specifically entered by the parent for receipt only by the child) 340”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ackley with the teaching of Trivi as modified by Myslinski in order for parents to limit incoming phone calls of adult strangers to protect their children from being victims of criminal activity (Ackley [0009]).

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643